UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7809



MELVIN AVON THOMAS,

                                           Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
03-3039-1-CCB)


Submitted:   May 27, 2004                     Decided:   June 2, 2004


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Melvin Avon Thomas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Melvin Avon Thomas appeals the district court’s order

denying relief on his 28 U.S.C. § 2241 (2000) petition.               We have

reviewed the record and find no reversible error.           Accordingly, we

affirm for the reasons stated by the district court.            See Thomas v.

United States, No. CA-03-3039-1-CCB (D. Md. filed Nov. 3, 2003 &

entered Nov. 4, 2003).       We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -